Appeal by defendant, as limited by his motion, from a sentence of the County Court, Suffolk County, imposed December 8, 1976, the sentence being an indeterminate period of imprisonment with a maximum of three years, upon his conviction of criminal sale of a dangerous drug in the fifth degree, upon a plea of guilty. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to a period of imprisonment of 60 days and probation for an additional 4 years and 10 months. As so modified, sentence affirmed and case remitted to the County Court to fix the terms and conditions of probation and for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated herein. Gulotta, P. J., Hopkins and Latham, JJ., concur; Martuscello, J., dissents and votes to affirm the sentence.